United States Court of Appeals
                     For the First Circuit

No. 03-1972

                         ROY HILLSTROM,

                      Plaintiff, Appellant,

                               v.

                     BEST WESTERN TLC HOTEL,

                      Defendant, Appellee.


                          ERRATA SHEET

     The opinion of this Court issued on December 31, 2003 is
amended as follows:

     On page 2, line 3, "April 2002" should be replaced with
"April 2000"

     On page 8, after the colon on line 2, the portion of the
sentence reading "usually the availability of a mixed-motive
analysis depends" should be revised to read "the rule that
usually the availability of a mixed-motive analysis depended"